DETAILED ACTION
This action is responsive to the following communications: the Application filed on Oct. 30, 2019.
Claims 1-10 are presented for Examination. Claim 1 is independent.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 9 is objected to because of the following informalities:  in line 9, the limitation "positon" should be "position".  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Because how and what is the recited limitations of "responsiveness of the control amount” and” a degree of lowering of responsiveness" are obtained is not described in the disclosure.

In claims 6 & 8 recite the limitations of “a responsiveness lowering process” renders the claim vague and indefinite. It is not clear whether isolation transformer is same as an insulating chip which does not make sense

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-9   are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 3 recites the limitations of “a current detection function” renders the claim vague and indefinite. It is not clear what a current detection function is.

In claim 4 recites the limitations of “a degree of lowering of responsiveness is made greater when the determiner determines that the phase current is not detectable in the at least two phases” renders the claim vague and indefinite. It is not clear what a degree of lowering of responsiveness is.

In claims 6-7 recite the limitations of “a responsiveness lowering process” renders the claim vague and indefinite. Because it is not clear time constant of what.

In claims 7-8 recite the limitations of “time constant” renders the claim vague and indefinite. Because it is not clear time constant of what.
Since the independent claim 1 is rejected under 35 U.S.C. 112(b) and hence the dependents claims of 1 are also rejected under 35 U.S.C. 112(b).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki (US 20170366101).
Regarding claim 1. Suzuki disclose that a controller of a rotating electric machine applied to a system including:
an inverter (Fig.2: 10) having one switch for each of upper and lower arms (Fig. 2: 11, 14) in three phases;
 a synchronous rotating electric machine (Fig.2: 80) having windings electrically connected to the inverter; and 
a shunt resistor (Fig.2: 21) electrically connected to one of two switches in the upper and lower arms in the three phases, 
the controller (Fig. 2: 40) comprising: 
a driver (Fig. 2:35) performing a control on a control amount of the rotating electric machine, when the shunt resistors in at least two phases have an electric current flowing therein, by (a) calculating a voltage instruction value for controlling the control amount of the rotating electric machine based on voltage detection values of the shunt resistors in the at least two phases and (b) performing a drive control of each switch in the inverter based on the calculated voltage instruction values; and 
a determiner (Fig.2: 24, 25) determining whether a phase current flowing in the winding is detectable in the at least two phases among the three phases based on the voltage detection values of the shunt resistors, wherein
 the driver (35) performs the drive control of each switch based on past current values or past voltage values (Fig.3: 40; Vu* and Vv*) in two-phase rotating coordinate system of the rotating electric machine when the determiner (Fig. 2: 24-25) determines that the phase current ([0039]) is not detectable in the at least two phases (Fig. 3: Iu and Iv).
Regarding claim 2. Suzuki disclose that wherein the determiner (Fig. 2: 24, 25) determines whether the phase current is detectable in the at least two phases based on the voltage instruction value calculated based on the voltage detection value of the shunt resistor ([0038]).
 Regarding claim 3. Suzuki disclose that wherein the determiner determines whether the phase current is detectable in the at least two phases based on whether abnormality ([0070]; dead time) is caused for a current detection function in each phase of the system in addition to the voltage instruction value (Fig. 5).
  Regarding claim 4. Suzuki disclose that wherein the driver includes a processor (Fig. 5) that performs a process (Fig. 5: S101) that lowers responsiveness of the control amount when the determiner determines that the phase current is not detectable in the at least two phases, and a degree of lowering of responsiveness is made greater when the determiner determines that the phase current is not detectable (Fig. 5: at START current is zero) in the at least two phases than when the determiner determines that the phase current is detectable in the at least two phases.
 Regarding claim 5. Suzuki disclose that wherein the driver calculates the voltage instruction value when the determiner determines that the phase current is not detectable in the at least two phases (Fig. 3: when Iu,Iv are zero), the calculation of the voltage instruction value being based on the phase current calculated in a three-phase fixed γr and Iδr) in the two-phase rotating coordinate system and (ii) a voltage detection value of the shunt resistor in a phase current detectable phase (Fig. 3:Id and Iq).
  Regarding claim 6. Suzuki disclose that wherein the driver calculates the phase current in the three-phase fixed coordinate system based on (i) the current value derived by low-pass filtering (Fig. 2: current filter by low pass filter 32 and 31 ) of the past current value in the two-phase rotating coordinate system and (ii) the voltage detection value of the shunt resistor (Fig. 2: voltage across 21,22 and 23)  in the phase current detectable phase when the determiner determines that the phase current is not detectable in the at least two phases, and the processor performs, as a responsiveness lowering process, a process that increases a time constant of the low-pass filtering (Fig: 3: time constants from inductor 32 and capacitor 31) when the phase current is determined as not detectable, than when the phase current is determined as detectable.
  Regarding claim 7. Suzuki disclose that wherein the processor increases the time constant when the electric angular speed of the rotating electric machine is high than when the electric angular speed thereof is low (Fig. 2: Through Vc).
  Regarding claim 8. Suzuki disclose that wherein the driver calculates a current instruction value (Fig. 3: output from 48) in the two-phase rotating coordinate system based on the instruction value (Fig. 3: Id* and iq*), calculates the current value in the two-phase rotating coordinate system (Fig. 3: Id, Iq) based on the voltage detection value of 
 Regarding claim 9. Suzuki disclose that comprising:
an estimator (Fig. 2: 28) estimating an electric angular speed of the rotating electric machine based on the current value in the two-phase rotating coordinate system calculated based on the voltage detection value of the shunt resistor (Fig. 2: 21), for a feedback control of zeroing an estimation error of a magnetic pole position of the rotating electric machine, wherein
 the processor performs, as a responsiveness lowering process, a process that decreases a feedback gain of the feedback control (Fig. 3) when the phase current is determined as not detectable than when the phase current is determined as detectable ([0045]).
  Regarding claim 10. Suzuki disclose that an estimator (Fig. 2: 28) (i) estimating an electric angular speed of the rotating electric machine based on the current value in the two-phase rotating coordinate system calculated based on the voltage detection value of the shunt resistor (Fig. 2:21), and (ii) calculating a magnetic pole position of the rotating electric machine based on the estimated electric angular speed, for a feedback control of 
the driver uses the calculated magnetic pole position in the drive control ([0045]; position sensor 28), and 
the estimator stops the estimation of the electric angular speed, and calculates the magnetic pole position used in the drive control based on the electric angular speed estimated in the past when the determiner determines that the phase current is not detectable in the at least two phases ([0045], [0047] when phase current is zero).
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD S ISLAM whose telephone number is (571)272-8439.  The examiner can normally be reached on 9:30am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 
/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846